UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-03735 The New Economy Fund (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: May 31, 2007 Chad L. Norton Capital Research and Management Company 333 South Hope Street Los Angeles, California90071 (Name and address of agent for service) Copies to: Mark D. Perlow Kirkpatrick & Lockhart Preston Gates Ellis LLP 55 Second Street, Suite 1700 San Francisco, California94105 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® The New Economy Fund [close-up photo of folded button-down shirts stacked one on top of the other] Semi-annual report for the six months ended May 31, 2007 The New Economy Fund® seeks to help you participate in the many investment opportunities created as society continues to shift from producing industrial goods to providing a wide array of information and services. The fund has the flexibility to invest all over the world in industries ranging from broadcasting and publishing to banking and insurance, cellular telephones to merchandising, and health care to computer software and the Internet. This fund is one of the 30 American Funds. The organization ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Figures shown are past results for Class A shares and are not predictive of results in future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Fund results shown, unless otherwise indicated, are at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2007 (the most recent calendar quarter): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge +16.75 % +12.65 % +8.45 % The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.82%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on pages 22 to 25 for details. Results for other share classes can be found on page 5. Investing outside the United States is subject to additional risks, such as currency fluctuations and political instability, which are detailed in the fund’s prospectus. Global diversification can help reduce these risks. Investing in small-capitalization stocks can involve additional risks, as more fully described in the fund’s prospectus. [photo of two people looking at various fabric swatches] Fellow shareholders: Global stock markets strengthened in the six-month period ended May 31, 2007, supported by economic growth and continued merger-and-acquisitions activity. Although growth in the United States slowed in the period, U.S. markets were buoyed by positive reports of company earnings and investor optimism. The New Economy Fund gained 10.8% during the period, which was solid in both absolute and relative terms. It was ahead of the 10.3% return of the Lipper Multi-Cap Growth Funds Index, which measures 30 growth funds representing a variety of market capitalizations, as well as the 10.3% return of the Global Service and Information Index, which tracks companies in those sectors around the world. The latter index is unmanaged and its results do not reflect expenses. [Begin Sidebar] Class A share results at a glance (for periods ended May 31, 2007, with all distributions reinvested) Total returns Average annual total returns 6 months 1 year 5 years 10 years Lifetime(since12/1/83) The New Economy Fund +10.8 % +24.4 % +11.7 % +9.5 % +12.7 % Lipper Multi-Cap Growth Funds Index +10.3 +20.0 +9.5 +6.6 +10.9 Global Service and Information Index*† +10.3 +22.6 +11.1 +7.8 N/A Standard & Poor’s 500 Composite Index* +10.3 +22.8 +9.4 +7.8 +12.7 *Unmanaged. †The index is compiled by Capital Research and Management Company, the investment adviser to the fund. [End Sidebar] Long-term results, of course, are often the most important for investors. As the table below shows, The New Economy Fund has a good record of growth over its lifetime. For the 10-year period ended May 31, 2007, the fund recorded an average annual total return of 9.5%, surpassing the Lipper Multi-Cap Growth Funds Index average annual return of 6.6% and the Global Service and Information Index average annual return of 7.8% for the same period. The fund’s 10-year result was also higher than the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market, which recorded an average annual total gain of 7.8% over the same 10 years. [Begin Sidebar] Where the fund’s assets were invested (percent of net assets) As of 5/31/2007 As of 11/30/2006 United States 54.2 % 56.0 % Europe Euro zone* 12.7 14.4 United Kingdom 3.1 3.5 Switzerland .9 1.1 Denmark .6 .5 Sweden .5 — Russian Federation .5 .4 Other Europe .6 .6 18.9 20.5 Asia & Pacific Basin India 3.0 3.5 South Korea 2.8 3.6 Taiwan 2.2 2.2 Hong Kong 1.8 1.6 Japan 1.7 3.2 Singapore .8 .4 Malaysia .8 .6 Australia .8 .2 Thailand .6 .5 Philippines .5 .4 Other Asia & Pacific Basin .7 .5 15.7 16.7 Other Mexico 1.3 1.2 Brazil .8 .7 South Africa .6 — 2.7 1.9 Short-term securities & other assets less liabilities 8.5 4.9 Total 100.0 % 100.0 % *Countries using the euro as a common currency; those represented are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal and Spain. [End Sidebar] Equity markets around the world, particularly in Europe, advanced during the period. Many of the sectors in which The New Economy Fund invests — the world of services and information — were quite strong. That universe includes sectors such as telecommunications, computer systems and software, Internet-based commerce, media, health care, advertising, leisure, tourism, financial services, retail, distribution and transportation. What helped the fund The New Economy Fund had about 37.3% of its assets invested in companies outside the United States at the end of the period, up from 27.4% in May 2005, a result of finding compelling opportunities around the world. The increased global focus helped the fund, as the returns for global markets were stronger in the period than those of the U.S. markets. Telecommunications services make up the third-largest sector in the portfolio at 7.8% of net assets, and many of those companies around the world did well. DiGi.Com, a Malaysian-based cellular phone provider, rose 64.0%; Bharti Airtel, located in India, was up 48.8%; and Millicom, which is based in Sweden and focused on markets in Central America, South America, Africa and Asia, gained 48.6%. U.S.-based Sprint Nextel, our 13th-largest holding, was up 17.1%. We recently shifted more of the fund’s assets into health care equipment and services, which we believe will likely benefit from changes in U.S. population demographics in the years to come. The industry now makes up 7.2% of the fund, up from 4.4% a year ago and 2.7% in May 2005. This reallocation helped the fund, as several of our holdings in that sector rose, including medical device makers Zimmer Holdings (+20.7%), Smith & Nephew (+29.6%) and Kyphon (+40.6%). Global banks, the fund’s largest industry concentration, mildly aided returns in the six months, after providing strong gains in the previous fiscal year. We reduced our concentration in banks to 10.7% of net assets as of May 31, 2007, from 13.9% on November 30, 2006, to focus on other sectors that we believed were more attractive. However, many of our holdings continued to do well. French bank Société Générale, one of our larger holdings, rose 16.3%; and Austria-based Erste Bank rose 7.7%; while two Korean commercial banks, Pusan Bank (+22.8%) and Kookmin Bank (+16.3%), also fared well. What hurt the fund The technology hardware and equipment sector, which makes up a relatively large portion of the portfolio at 5.8%, saw some weakness during the six months. One of the fund’s largest holdings, communications giant Cisco Systems, was mostly flat, gaining 0.1% over the period. Taiwan-based computer maker Acer’s stock fell (–14.4%), as well as that of U.S.-based Seagate Technology (–20.1%), maker of computer hard drives. Japanese precision motor manufacturer Nidec also fell substantially (–22.8%). However, some of our technology holdings bucked the downtrend: Computer maker IBM was up 16.0% and information infrastructure company EMC gained 28.8%; both are based in the United States. Retail companies, another significant slice of the portfolio at 7.0%, are often sensitive to a slowing economy. Some of our U.S.-based investments suffered, including electronics retailer Best Buy (–12.2%) and retailer Limited Brands (–17.2%). Home improvement retailer Lowe’s Companies recovered a bit, gaining 8.8%, and discount retailer Target was up 7.5%. Osaka-based retailer Takashimaya fell 20.0%, stung by stalled economic growth in Japan. Media companies make up nearly 5.9% of the fund’s assets, and those holdings — especially U.S. companies — did not overwhelm in the period. Cable operator Comcast rose 1.6%, Time Warner was up 6.1% and News Corp. gained 7.2%, while XM Satellite Radio Holdings fell 19.8%. Looking ahead The world economy continues to appear strong, although investors around the world are watching for signs of rising inflation. Central bankers in Europe, Japan and elsewhere have recently raised rates or said they would consider it. The Federal Reserve has indicated there is a possibility for rate increases in the future, and higher interest rates and the accompanying higher borrowing costs could put a damper on a U.S. economic resurgence. While mindful of these warning signs, we remain cautiously optimistic about the prospects for the global economy. Through our deep fundamental research into information and services companies, we have found many interesting opportunities for investment. We continue to invest the way we always have: from the bottom up, valuing each company on its merits and its prospects for long-term success. We thank you for your trust and confidence in The New Economy Fund. Cordially, /s/ Gordon Crawford Gordon Crawford Vice Chairman of the Board /s/ Timothy D. Armour Timothy D. ArmourPresident June 10, 2007 For current information about the fund, visit americanfunds.com. Other share class results Class B, Class C, Class F and Class 529 Figures shown are past results and are not predictive of results in future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended June 30, 2007 (the most recent calendar quarter): 1 year 5 years Life of class Class B shares— first sold 3/15/00 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase +17.97 % +12.87 % +0.09 % Not reflecting CDSC +22.97 % +13.12 % +0.09 % Class C shares— first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase +21.90 % +13.07 % +5.54 % Not reflecting CDSC +22.90 % +13.07 % +5.54 % Class F shares*— first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm +23.92 % +13.97 % +6.39 % Class 529-A shares†— first sold 2/15/02 Reflecting 5.75% maximum sales charge +16.74 % +12.61 % +9.39 % Not reflecting maximum sales charge +23.84 % +13.96 % +10.61 % Class 529-B shares†— first sold 2/19/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase +17.78 % +12.70 % +10.00 % Not reflecting CDSC +22.78 % +12.95 % +10.12 % Class 529-C shares†— first sold 2/21/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase +21.79 % +12.96 % +10.40 % Not reflecting CDSC +22.79 % +12.96 % +10.40 % Class 529-E shares*†— first sold 3/15/02 +23.46 % +13.57 % +9.10 % Class 529-F shares*†— first sold 10/11/02 Not reflecting annual asset-based fee charged by sponsoring firm +24.09 % — +20.37 % *These shares are sold without any initial or contingent deferred sales charge. †Results shown do not reflect the $10 initial account setup fee and an annual $10 account maintenance fee. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased it to 10% on April 1, 2005. Fund results shown reflect the waiver, without which they would have been lower. Please see the Financial Highlights table on pages 22 to 25 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, please refer to the fund’s prospectus. Summary investment portfolio, May 31, 2007 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.For details on how to obtain a complete schedule of portfolio holdings, please see the inside back cover.[begin pie chart] Percent of net Industry group diversification assets Banks 10.66 % Software & services 9.70 Telecommunication services 7.82 Health care equipment & services 7.16 Retailing 6.97 Other industries 49.16 Short-term securities & other assets less liabilities 8.53 [end pie chart] Country diversification (percent of net assets) United States 54.19 % Euro Zone 12.71 United Kingdom 3.10 India 2.96 South Korea 2.84 Taiwan 2.19 Hong Kong 1.80 Japan 1.70 Mexico 1.30 Other countries 8.68 Short-term securities & other assets less liabilities 8.53 Total 100.0 % Shares Market Percent value of net Common stocks- 91.39% (000 ) assets Banks- 10.66% Freddie Mac 1,830,000 $ 122,226 1.27 % Société Générale 500,275 97,439 1.01 Erste Bank der oesterreichischen Sparkassen AG (1) 1,148,500 90,071 .93 HDFC Bank Ltd. 3,000,000 85,302 .89 ICICI Bank Ltd. 3,660,000 83,352 .86 Wells Fargo & Co. 2,200,000 79,398 .82 UniCredito Italiano SpA (Germany) 6,750,000 63,107 UniCredito Italiano SpA (Italy) 1,700,000 15,955 .82 Pusan Bank 5,160,000 78,435 .81 Other securities 313,747 3.25 1,029,032 10.66 Software & services- 9.70% Google Inc., Class A (1) 494,000 245,888 2.55 Microsoft Corp. 5,080,000 155,804 1.61 Symantec Corp. (1) 5,000,000 99,950 1.03 Oracle Corp. (1) 4,870,000 94,381 .98 Tencent Holdings Ltd. 17,052,000 73,587 .76 Other securities 267,054 2.77 936,664 9.70 Telecommunication services- 7.82% Telephone and Data Systems, Inc. 931,100 57,635 Telephone and Data Systems, Inc., Special Common Shares 931,100 54,004 1.16 Sprint Nextel Corp., Series 1 4,730,000 108,080 1.12 DiGi.Com Bhd. 13,124,400 80,361 .83 Qwest Communications International Inc. (1) 7,578,817 77,986 .81 Bharti Airtel Ltd. (1) 3,600,000 75,751 .78 Other securities 301,245 3.12 755,062 7.82 Health care equipment & services- 7.16% Medtronic, Inc. 1,555,000 82,679 .86 Zimmer Holdings, Inc. (1) 900,000 79,254 .82 Smith & Nephew PLC 6,196,500 76,064 .79 Aetna Inc. 1,205,000 63,781 .66 C. R. Bard, Inc. 750,000 63,308 .65 Kyphon Inc. (1) 1,230,000 58,413 .60 Other securities 268,164 2.78 691,663 7.16 Retailing- 6.97% Target Corp. 2,550,000 159,196 1.65 Lowe's Companies, Inc. 3,550,000 116,511 1.21 Stockmann Oyj, Class B 1,600,000 76,709 .79 Liberty Media Holding Corp., Liberty Interactive, Series A (1) 2,690,000 65,179 .68 Other securities 255,233 2.64 672,828 6.97 Media- 5.87% Time Warner Inc. 5,500,000 117,535 1.22 News Corp., Class A 3,502,815 77,377 .80 Other securities 371,607 3.85 566,519 5.87 Technology hardware & equipment- 5.78% Cisco Systems, Inc. (1) 4,329,200 116,542 1.21 Nokia Corp. 4,230,000 115,796 1.20 Other securities 326,174 3.37 558,512 5.78 Semiconductors & semiconductor equipment- 5.17% Intel Corp. 5,400,000 119,718 1.24 Texas Instruments Inc. 2,050,000 72,488 .75 MEMC Electronic Materials, Inc. (1) 1,000,000 60,780 .63 Other securities 246,088 2.55 499,074 5.17 Pharmaceuticals, biotechnology & life sciences- 4.56% Bayer AG 1,314,000 94,549 .98 Roche Holding AG 475,000 87,196 .90 Other securities 259,049 2.68 440,794 4.56 Energy- 4.34% Schlumberger Ltd. 2,450,000 190,781 1.98 FMC Technologies, Inc. (1) 1,150,000 86,940 .90 Smith International, Inc. 1,350,000 74,939 .78 Baker Hughes Inc. 800,000 65,984 .68 418,644 4.34 Diversified financials- 2.87% Capital One Financial Corp. 1,050,000 83,769 .87 Citigroup Inc. 1,000,000 54,490 .56 Other securities 139,244 1.44 277,503 2.87 Transportation- 2.69% Ryanair Holdings PLC (ADR) (1) 1,749,800 72,249 .75 Other securities 187,899 1.94 260,148 2.69 Consumer services- 2.68% Las Vegas Sands Corp. (1) 1,000,000 78,020 .81 Other securities 180,543 1.87 258,563 2.68 Utilities- 2.60% Veolia Environnement 1,083,200 90,633 .94 Other securities 160,693 1.66 251,326 2.60 Commercial services & supplies- 2.21% Monster Worldwide, Inc. (1) 2,100,000 99,141 1.03 Other securities 114,063 1.18 213,204 2.21 Insurance- 1.67% American International Group, Inc. 1,613,985 116,756 1.21 Other securities 44,665 .46 161,421 1.67 Food & staples retailing- 1.58% Other securities 152,697 1.58 Consumer durables & apparel- 0.87% Other securities 83,589 .87 Capital goods- 0.77% Boart Longyear Ltd. (1) 24,769,230 44,860 Boart Longyear Ltd. (1)(2) 15,230,770 27,585 .75 Other securities 2,319 .02 74,764 .77 Other - 0.43% Other securities 41,033 .43 MISCELLANEOUS-4.99% Other common stocks in initial period of acquisition 482,163 4.99 Total common stocks (cost: $6,264,044,000) 8,825,203 91.39 Convertible securities- 0.08% Other - 0.08% Other securities 7,887 .08 Total convertible securities (cost: $6,487,000) 7,887 .08 Principal Market Percent amount value of net Short-term securities- 8.42% (000 ) (000 ) assets Procter & Gamble International Funding S.C.A. 5.21%-5.23% due 6/12-8/3/2007 (2) $ 151,255 150,548 1.56 CAFCO LLC 5.24%-5.25% due 6/4-7/6/2007 (2) 100,500 100,185 Citigroup Funding Inc. 5.24% due 7/9/2007 50,000 49,721 1.55 AT&T Inc. 5.22%-5.24% due 6/18-7/19/2007 (2) 58,700 58,422 .61 International Lease Finance Corp. 5.20% due 6/21/2007 10,000 9,969 .10 Other securities 444,464 4.60 Total short-term securities (cost: $813,272,000) 813,309 8.42 Total investment securities (cost: $7,083,803,000) 9,646,399 99.89 Other assets less liabilities 10,676 .11 Net assets $ 9,657,075 100.00 % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. "Miscellaneous" and "Other securities" include securities (with aggregate value of $150,353,000), which were valued under fair value procedures adopted by authority of the board of trustees. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares of that company. Further details on the fund's affiliated-company holding and related transactions during the six months ended May 31, 2007, appear below. Company Beginning shares Purchases Sales Ending shares Dividendincome (000 ) Market valueof affiliateat 5/31/07 Apria Healthcare Group Inc. (3) 2,200,000 - 1,957,900 242,100 - - The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Purchased in a private placement transaction; resale may be limited to qualified institutional buyers; resale to the public may require registration. The total value of all such restricted securities, including those in "Other securities" in the summary investment portfolio, was $695,584,000, which represented 7.20% of the net assets of the fund. (3) Unaffiliated issuer at 5/31/2007. ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at May 31, 2007 (dollars and shares in thousands, except per-share amounts) Assets: Investment securities at market (cost: $7,083,803) $ 9,646,399 Cash denominated in non-U.S. currencies (cost: $360) 360 Cash 60 Receivables for: Sales of investments $ 23,460 Sales of fund's shares 8,446 Dividends and interest 12,060 43,966 9,690,785 Liabilities: Payables for: Purchases of investments 13,691 Repurchases of fund's shares 9,027 Investment advisory services 2,916 Services provided by affiliates 5,760 Deferred trustees' compensation 1,152 Other 1,164 33,710 Net assets at May 31, 2007 $ 9,657,075 Net assets consist of: Capital paid in on shares of beneficial interest $ 6,917,155 Undistributed net investment income 41,579 Undistributed net realized gain 136,841 Net unrealized appreciation 2,561,500 Net assets at May 31, 2007 $ 9,657,075 Shares of beneficial interest issued and outstanding - unlimited shares authorized (333,275 total shares outstanding) Net assets Shares outstanding Net asset value per share(*) Class A $ 8,269,454 284,638 $ 29.05 Class B 227,083 8,135 27.92 Class C 181,067 6,523 27.76 Class F 418,914 14,504 28.88 Class 529-A 96,599 3,336 28.96 Class 529-B 15,607 554 28.17 Class 529-C 31,545 1,120 28.17 Class 529-E 5,261 183 28.74 Class 529-F 2,752 95 28.95 Class R-1 11,739 414 28.33 Class R-2 104,318 3,672 28.41 Class R-3 103,732 3,608 28.75 Class R-4 53,713 1,853 28.98 Class R-5 135,291 4,640 29.16 (*) Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Class A and 529-A, for which the maximum offering prices per share were $30.82 and $30.73, respectively. See Notes to Financial Statements Statement of operations unaudited for the six months ended May 31, 2007 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $6,836) $ 65,951 Interest 18,385 $ 84,336 Fees and expenses(*): Investment advisory services 18,238 Distribution services 12,821 Transfer agent services 4,877 Administrative services 919 Reports to shareholders 226 Registration statement and prospectus 227 Postage, stationery and supplies 557 Trustees' compensation 271 Auditing and legal 37 Custodian 545 State and local taxes 105 Other 88 Total fees and expenses before reimbursements/waivers 38,911 Less reimbursements/waivers of fees and expenses: Investment advisory services 1,824 Administrative services 39 Total fees and expenses after reimbursements/waivers 37,048 Net investment income 47,288 Net realized gain and unrealized appreciation on investments and non-U.S. currency: Net realized gain (loss) on: Investments (including $21,325 net gain from affiliate) 289,136 Non-U.S. currency transactions (847 ) 288,289 Net unrealized appreciation (depreciation) on: Investments 604,052 Non-U.S. currency translations (184 ) 603,868 Net realized gain and unrealized appreciation on investments and non-U.S. currency 892,157 Net increase in net assets resulting from operations $ 939,445 (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months Year ended ended May 31, November 30, 2007* 2006 Operations: Net investment income $ 47,288 $ 63,883 Net realized gain on investments and non-U.S. currency transactions 288,289 474,632 Net unrealized appreciation on investments and non-U.S. currency translations 603,868 638,119 Net increase in net assets resulting from operations 939,445 1,176,634 Dividends paid to shareholders from net investment income (60,709 ) (47,995 ) Net capital share transactions 96,856 (205,365 ) Total increase in net assets 975,592 923,274 Net assets: Beginning of period 8,681,483 7,758,209 End of period (including undistributed net investment income: $41,579 and $55,000, respectively) $9,657,075 $ 8,681,483 *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization and significant accounting policies Organization– The New Economy Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital. The fund offers 14 share classes consisting of four retail share classes, five 529 college savings plan share classes and five retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F) can be utilized to save for college education. The five retirement plan share classes (R-1, R-2, R-3, R-4 and R-5) are sold without any sales charges and do not carry any conversion rights.The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Class A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Class B and 529-B None Declines from 5% to 0% for redemptions within six years of purchase Class B and 529-B convert to Class A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Class F and 529-F None None None Class R-1, R-2, R-3, R-4 and R-5 None None None Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. Significant accounting policies– The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The following is a summary of the significant accounting policies followed by the fund: Security valuation– Equity securities are valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are valued at prices obtained from an independent pricing service when such prices are available. However, where the investment adviser deems it appropriate, such securities will be valued at the mean quoted bid and asked prices (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. The ability of the issuers of the debt securities held by the fund to meet their obligations may be affected by economic developments in a specific industry, state or region. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under procedures adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly non-U.S. securities) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various factors may be reviewed in order to make a good faith determination of a security’s fair value. These factors include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Security transactions and related investment income– Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discountson fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders–Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Non-U.S. currency translation– Assets and liabilities, including investment securities, denominated in non-U.S. currencies are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. In the accompanying financial statements, the effects of changes in non-U.S. exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in non-U.S. currencies are disclosed separately. 2. Non-U.S. investments Investment risk – The risks of investing in securities of non-U.S.issuers may include, but are not limited to, investment and repatriation restrictions; revaluation of currencies; adverse political, social and economic developments; government involvement in the private sector; limited and less reliable investor information; lack of liquidity; certain local tax law considerations; and limited regulation of the securities markets. Taxation– Dividend and interest income is recorded net of non-U.S. taxes paid. Gains realized by the fund on the sale of securities in certain countries are subject to non-U.S. taxes. The fund records a liability based on unrealized gains to provide for potential non-U.S. taxes payable upon the sale of these securities. For the six months ended May 31, 2007, there were no non-U.S. taxes paid on realized gains.As of May 31, 2007, non-U.S. taxes provided on unrealized gains were $1,047,000. 3. Federal income taxation and distributions The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. Distributions– Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gains for financial reporting purposes. These differences are due primarily to differing treatment for items such as short-term capital gains and losses and net capital losses. The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gain are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of November 30, 2006, the components of distributable earnings on a tax basis were as follows: (dollars in thousands) Undistributed ordinary income $ 56,012 Capital loss carryforward expiring 2011* (151,404 ) *The capital loss carryforward will be used to offset any capital gains realized by the fund in the current year or in subsequent years through the expiration date. The fund will not make distributions from capital gains while the capital loss carryforwards remains. As of May 31, 2007, the tax basis unrealized appreciation (depreciation) and cost of investmentswere as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ 2,759,584 Gross unrealized depreciation on investment securities (197,031 ) Net unrealized appreciation on investment securities 2,562,553 Cost of investment securities 7,083,846 Ordinary income distributions paid to shareholders from net investment income were as follows (dollars in thousands): Share class Six months ended May 31, 2007 Year ended November 30, 2006 Class A $ 55,786 $ 45,629 Class B 102 - Class C 167 36 Class F 2,158 807 Class 529-A 573 344 Class 529-B 1 - Class 529-C 23 - Class 529-E 20 12 Class 529-F 18 7 Class R-1 25 6 Class R-2 100 32 Class R-3 349 188 Class R-4 288 218 Class R-5 1,099 716 Total $ 60,709 $ 47,995 4. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Service Company SM ("AFS"), the fund’s transfer agent, and American Funds Distributors, SM Inc. ("AFD"), the principal underwriter of the fund’s shares. Investment advisory services– The Investment Advisory and Service Agreement with CRMC providesfor monthly fees accrued daily.These fees are based on a declining series of annual rates beginning with 0.580% on the first $500 million of daily net assets and decreasing to 0.345% on such assets in excess of $27 billion. CRMC is currently waiving 10% of investment advisory services fees. During the six months ended May 31, 2007, total investment advisory services fees waived by CRMC were $1,824,000. As a result, the fee shown on the accompanying financial statements of $18,238,000, which was equivalent to an annualized rate of 0.402%, was reduced to $16,414,000, or 0.362% of average daily net assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has adopted plans of distribution for all share classes, except Class R-5. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.25% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans. All share classes may use up to 0.25%of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A, the board of trustees has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of May 31, 2007, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A. Share class Currently approved limits Plan limits Class A 0.25% 0.25% Class 529-A 0.25 0.50 Class B and 529-B 1.00 1.00 Class C, 529-C and R-1 1.00 1.00 Class R-2 0.75 1.00 Class 529-E and R-3 0.50 0.75 Class F, 529-F and R-4 0.25 0.50 Transfer agent services–The fund has a transfer agent agreement with AFS for Class A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC described below. Administrative services – The fund has an administrative services agreement with CRMC to provide transfer agent and other related shareholder services for all share classes other than Class A and B. Each relevant shareclass pays CRMC annual fees up to 0.15% (0.10% for Class R-5) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. CRMC has agreed to pay AFS on the fund's behalf for a portion of the transfer agent services fees for some of the retirement plan share classes. For the six months ended May 31, 2007, the total administrative services fees paid by CRMC were $348 and $39,000 for Class R-1 R-2, respectively.Administrative services fees are presented gross of any payments made by CRMC. Each 529 share class is subject to an additional annual administrative services fee of 0.10% of its respective average daily net assets; this fee is payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described above for the six months ended May 31, 2007, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $9,565 $4,749 Not applicable Not applicable Not applicable Class B 1,072 128 Not applicable Not applicable Not applicable Class C 779 Included in administrative services $117 $18 Not applicable Class F 423 163 37 Not applicable Class 529-A 83 49 8 $43 Class 529-B 71 8 2 7 Class 529-C 136 16 4 14 Class 529-E 12 3 -* 2 Class 529-F - 1 -* 1 Class R-1 49 6 3 Not applicable Class R-2 352 65 164 Not applicable Class R-3 221 58 42 Not applicable Class R-4 58 25 2 Not applicable Class R-5 Not applicable 59 2 Not applicable Total $12,821 $4,877 $570 $282 $67 * Amount less than one thousand. Deferred trustees’ compensation– Since the adoption of the deferred compensation plan in 1993, trustees who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Trustees’ compensation of $271,000, shown on the accompanying financial statements, includes $169,000 in current fees (either paid in cash or deferred) and a net increase of $102,000 in the value of the deferred amounts. Affiliated officers and trustees – Officers and certain trustees of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or trustees received any compensation directly from the fund. 5. Capital share transactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Share class Sales* Reinvestments of dividends Repurchases* Net (decrease) increase Amount Shares Amount Shares Amount Shares Amount Shares Six months ended May 31, 2007 Class A $ 407,736 14,911 $ 53,126 1,986 $ (604,966 ) (22,085 ) $ (144,104 ) (5,188 ) Class B 13,438 510 99 4 (14,355 ) (544 ) (818 ) (30 ) Class C 41,709 1,590 161 6 (12,979 ) (494 ) 28,891 1,102 Class F 162,082 5,979 2,013 76 (26,738 ) (980 ) 137,357 5,075 Class 529-A 16,077 591 573 21 (3,276 ) (120 ) 13,374 492 Class 529-B 1,502 56 1 - † (388 ) (14 ) 1,115 42 Class 529-C 6,086 229 23 1 (1,072 ) (41 ) 5,037 189 Class 529-E 884 32 20 1 (330 ) (12 ) 574 21 Class 529-F 694 26 18 - † (64 ) (2 ) 648 24 Class R-1 3,584 133 24 1 (1,160 ) (43 ) 2,448 91 Class R-2 22,613 845 100 4 (12,906 ) (482 ) 9,807 367 Class R-3 32,352 1,193 349 13 (13,827 ) (509 ) 18,874 697 Class R-4 15,346 562 286 11 (6,415 ) (235 ) 9,217 338 Class R-5 19,492 704 1,042 39 (6,098 ) (220 ) 14,436 523 Total net increase (decrease) $ 743,595 27,361 $ 57,835 2,163 $ (704,574 ) (25,781 ) $ 96,856 3,743 Year ended November 30, 2006 Class A $ 653,097 26,937 $ 43,554 1,851 $ (1,114,532 ) (46,210 ) $ (417,881 ) (17,422 ) Class B 22,735 975 - - (28,150 ) (1,212 ) (5,415 ) (237 ) Class C 44,990 1,934 35 2 (20,711 ) (901 ) 24,314 1,035 Class F 138,188 5,583 755 32 (28,310 ) (1,169 ) 110,633 4,446 Class 529-A 18,635 772 344 15 (4,216 ) (176 ) 14,763 611 Class 529-B 2,231 95 - - (467 ) (20 ) 1,764 75 Class 529-C 7,053 299 - - (1,282 ) (54 ) 5,771 245 Class 529-E 1,066 45 12 - † (287 ) (12 ) 791 33 Class 529-F 854 36 7 - † (119 ) (5 ) 742 31 Class R-1 4,939 210 6 - † (1,525 ) (64 ) 3,420 146 Class R-2 31,792 1,344 32 2 (17,631 ) (747 ) 14,193 599 Class R-3 36,225 1,507 188 8 (19,033 ) (788 ) 17,380 727 Class R-4 16,534 686 218 9 (12,638 ) (524 ) 4,114 171 Class R-5 31,564 1,285 670 29 (12,188 ) (504 ) 20,046 810 Total net increase (decrease) $ 1,009,903 41,708 $ 45,821 1,948 $ (1,261,089 ) (52,386 ) $ (205,365 ) (8,730 ) * Includes exchanges between share classes of the fund. † Amount less than one thousand. 6. Investment transactions The fund made purchases and sales of investment securities, excluding short-term securities, of $1,228,003,000 and $1,509,646,000, respectively, during the six months ended May 31, 2007. Financial highlights(1) Income (loss) from investment operations(2) Dividends and distributions Net asset value, beginning of period Net investment income (loss) Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Distributions (from capital gains) Total dividends and distributions Net asset value, end of period Total return (3) (4) Net assets, end of period (in millions) Ratio of expenses to average net assets before reimbursements/ waivers Ratio of expenses to average net assets after reimbursements/ waivers (4) Ratio of net income (loss) to average net assets (4) Class A: Six months ended 5/31/2007 (5) $26.41 $.15 $2.68 $2.83 $(.19) - $(.19) $29.05 10.79% $8,269 .81% (6) .77% (6) 1.08% (6) Year ended 11/30/2006 22.98 .20 3.38 3.58 (.15) - (.15) 26.41 15.65 7,654 .82 .78 .83 Year ended 11/30/2005 20.27 .15 2.63 2.78 (.07) - (.07) 22.98 13.79 7,061 .83 .79 .73 Year ended 11/30/2004 18.11 .06 2.11 2.17 (.01) - (.01) 20.27 12.00 6,938 .84 .84 .32 Year ended 11/30/2003 14.94 .01 3.16 3.17 - - - 18.11 21.22 6,671 .89 .89 .09 Year ended 11/30/2002 18.01 - (7) (3.07) (3.07) - - - 14.94 (17.05) 5,883 .89 .89 (.01) Class B: Six months ended 5/31/2007 (5) 25.30 .04 2.59 2.63 (.01) - (.01) 27.92 10.41 227 1.57 (6) 1.53 (6) .33 (6) Year ended 11/30/2006 22.05 .01 3.24 3.25 - - - 25.30 14.74 207 1.59 1.55 .06 Year ended 11/30/2005 19.52 (.01) 2.54 2.53 - - - 22.05 12.96 185 1.60 1.57 (.05) Year ended 11/30/2004 17.57 (.08) 2.03 1.95 - - - 19.52 11.10 172 1.62 1.62 (.45) Year ended 11/30/2003 14.61 (.11) 3.07 2.96 - - - 17.57 20.26 144 1.68 1.68 (.70) Year ended 11/30/2002 17.75 (.12) (3.02) (3.14) - - - 14.61 (17.69) 104 1.69 1.69 (.79) Class C: Six months ended 5/31/2007 (5) 25.18 .04 2.57 2.61 (.03) - (.03) 27.76 10.38 181 1.62 (6) 1.58 (6) .33 (6) Year ended 11/30/2006 21.96 - (7) 3.23 3.23 (.01) - (.01) 25.18 14.70 136 1.64 1.60 .01 Year ended 11/30/2005 19.46 (.02) 2.52 2.50 - - - 21.96 12.85 96 1.65 1.61 (.09) Year ended 11/30/2004 17.52 (.09) 2.03 1.94 - - - 19.46 11.07 76 1.66 1.65 (.47) Year ended 11/30/2003 14.57 (.11) 3.06 2.95 - - - 17.52 20.25 51 1.69 1.69 (.73) Year ended 11/30/2002 17.70 (.12) (3.01) (3.13) - - - 14.57 (17.68) 26 1.70 1.70 (.77) Class F: Six months ended 5/31/2007 (5) 26.28 .16 2.66 2.82 (.22) - (.22) 28.88 10.81 419 .81 (6) .77 (6) 1.19 (6) Year ended 11/30/2006 22.88 .19 3.37 3.56 (.16) - (.16) 26.28 15.63 248 .83 .79 .81 Year ended 11/30/2005 20.19 .15 2.62 2.77 (.08) - (.08) 22.88 13.77 114 .86 .83 .70 Year ended 11/30/2004 18.07 .06 2.09 2.15 (.03) - (.03) 20.19 11.89 72 .89 .88 .32 Year ended 11/30/2003 14.91 .01 3.15 3.16 - - - 18.07 21.19 40 .91 .91 .04 Year ended 11/30/2002 17.98 - (7) (3.07) (3.07) - - - 14.91 (17.08) 15 .95 .95 (.02) Class 529-A: Six months ended 5/31/2007 (5) 26.34 .14 2.68 2.82 (.20) - (.20) 28.96 10.76 97 .88 (6) .84 (6) 1.06 (6) Year ended 11/30/2006 22.93 .19 3.37 3.56 (.15) - (.15) 26.34 15.61 75 .85 .81 .80 Year ended 11/30/2005 20.24 .14 2.63 2.77 (.08) - (.08) 22.93 13.74 51 .87 .84 .69 Year ended 11/30/2004 18.11 .06 2.10 2.16 (.03) - (.03) 20.24 11.96 35 .87 .86 .33 Year ended 11/30/2003 14.93 .02 3.16 3.18 - - - 18.11 21.30 20 .85 .85 .11 Period from 2/15/2002 to 11/30/2002 17.14 - (7) (2.21) (2.21) - - - 14.93 (12.89) 8 1.00 (6) 1.00 (6) .02 (6) Class 529-B: Six months ended 5/31/2007 (5) 25.54 .03 2.60 2.63 - (7) - - (7) 28.17 10.31 16 1.69 (6) 1.65 (6) .23 (6) Year ended 11/30/2006 22.28 (.02) 3.28 3.26 - - - 25.54 14.63 13 1.72 1.68 (.07) Year ended 11/30/2005 19.76 (.04) 2.56 2.52 - - - 22.28 12.75 10 1.76 1.72 (.20) Year ended 11/30/2004 17.82 (.11) 2.05 1.94 - - - 19.76 10.89 7 1.78 1.78 (.58) Year ended 11/30/2003 14.83 (.13) 3.12 2.99 - - - 17.82 20.16 4 1.81 1.81 (.86) Period from 2/19/2002 to 11/30/2002 16.76 (.09) (1.84) (1.93) - - - 14.83 (11.52) 1 1.84 (6) 1.84 (6) (.82) (6) Class 529-C: Six months ended 5/31/2007 (5) 25.55 .03 2.61 2.64 (.02) - (.02) 28.17 10.36 31 1.69 (6) 1.65 (6) .25 (6) Year ended 11/30/2006 22.30 (.01) 3.26 3.25 - - - 25.55 14.57 24 1.71 1.67 (.06) Year ended 11/30/2005 19.77 (.04) 2.57 2.53 - - - 22.30 12.80 15 1.75 1.71 (.18) Year ended 11/30/2004 17.83 (.11) 2.05 1.94 - - - 19.77 10.88 10 1.77 1.76 (.57) Year ended 11/30/2003 14.84 (.13) 3.12 2.99 - - - 17.83 20.15 5 1.80 1.80 (.84) Period from 2/21/2002 to 11/30/2002 16.55 (.09) (1.62) (1.71) - - - 14.84 (10.33) 2 1.80 (6) 1.80 (6) (.78) (6) Class 529-E: Six months ended 5/31/2007 (5) 26.11 .10 2.65 2.75 (.12) - (.12) 28.74 10.58 5 1.18 (6) 1.14 (6) .75 (6) Year ended 11/30/2006 22.75 .11 3.34 3.45 (.09) - (.09) 26.11 15.22 4 1.18 1.14 .47 Year ended 11/30/2005 20.09 .07 2.61 2.68 (.02) - (.02) 22.75 13.37 3 1.22 1.18 .35 Year ended 11/30/2004 18.01 (.01) 2.09 2.08 - - - 20.09 11.55 2 1.23 1.23 (.03) Year ended 11/30/2003 14.91 (.05) 3.15 3.10 - - - 18.01 20.79 1 1.25 1.25 (.30) Period from 3/15/2002 to 11/30/2002 18.26 (.02) (3.33) (3.35) - - - 14.91 (18.35) - (8) 1.25 (6) 1.25 (6) (.23) (6) Class 529-F: Six months ended 5/31/2007 (5) 26.34 .17 2.68 2.85 (.24) - (.24) 28.95 10.90 3 .68 (6) .64 (6) 1.28 (6) Year ended 11/30/2006 22.92 .23 3.36 3.59 (.17) - (.17) 26.34 15.77 2 .68 .64 .97 Year ended 11/30/2005 20.20 .16 2.63 2.79 (.07) - (.07) 22.92 13.84 1 .81 .77 .76 Year ended 11/30/2004 18.09 .04 2.09 2.13 (.02) - (.02) 20.20 11.79 1 .98 .98 .23 Year ended 11/30/2003 14.94 (.01) 3.16 3.15 - - - 18.09 21.08 - (8) 1.00 1.00 (.04) Period from 10/11/2002 to 11/30/2002 12.30 - (7) 2.64 2.64 - - - 14.94 21.46 - (8) .14 .14 (.03) Class R-1: Six months ended 5/31/2007 (5) $25.74 $.04 $2.62 $2.66 $(.07) - $(.07) $28.33 10.38% $12 1.63% (6) 1.58% (6) .34% (6) Year ended 11/30/2006 22.47 - (7) 3.30 3.30 (.03) - (.03) 25.74 14.72 8 1.64 1.58 .01 Year ended 11/30/2005 19.90 (.02) 2.59 2.57 - - - 22.47 12.91 4 1.70 1.61 (.09) Year ended 11/30/2004 17.92 (.08) 2.06 1.98 - - - 19.90 11.05 2 1.76 1.65 (.44) Year ended 11/30/2003 14.90 (.11) 3.13 3.02 - - - 17.92 20.27 1 1.96 1.66 (.69) Period from 6/21/2002 to 11/30/2002 15.45 (.04) (.51) (.55) - - - 14.90 (3.56) - (8) 1.43 .73 (.28) Class R-2: Six months ended 5/31/2007 (5) 25.77 .04 2.63 2.67 (.03) - (.03) 28.41 10.37 104 1.68 (6) 1.55 (6) .33 (6) Year ended 11/30/2006 22.47 .01 3.30 3.31 (.01) - (.01) 25.77 14.74 85 1.81 1.58 .04 Year ended 11/30/2005 19.90 (.01) 2.58 2.57 - - - 22.47 12.91 61 1.91 1.58 (.05) Year ended 11/30/2004 17.92 (.08) 2.06 1.98 - - - 19.90 11.05 44 2.03 1.61 (.40) Year ended 11/30/2003 14.88 (.11) 3.15 3.04 - - - 17.92 20.43 21 2.35 1.62 (.68) Period from 5/31/2002 to 11/30/2002 17.02 (.05) (2.09) (2.14) - - - 14.88 (12.57) 3 2.00 (6) 1.63 (6) (.78) (6) Class R-3: Six months ended 5/31/2007 (5) 26.11 .11 2.65 2.76 (.12) - (.12) 28.75 10.60 104 1.17 (6) 1.13 (6) .78 (6) Year ended 11/30/2006 22.75 .10 3.34 3.44 (.08) - (.08) 26.11 15.18 76 1.22 1.18 .44 Year ended 11/30/2005 20.10 .07 2.61 2.68 (.03) - (.03) 22.75 13.35 50 1.24 1.19 .33 Year ended 11/30/2004 18.03 - (7) 2.07 2.07 - - - 20.10 11.48 35 1.26 1.23 (.02) Year ended 11/30/2003 14.92 (.05) 3.16 3.11 - - - 18.03 20.84 17 1.37 1.24 (.29) Period from 6/25/2002 to 11/30/2002 15.26 (.02) (.32) (.34) - - - 14.92 (2.23) 2 .61 .54 (.12) Class R-4: Six months ended 5/31/2007 (5) 26.34 .15 2.68 2.83 (.19) - (.19) 28.98 10.81 54 .81 (6) .77 (6) 1.13 (6) Year ended 11/30/2006 22.94 .19 3.37 3.56 (.16) - (.16) 26.34 15.61 40 .86 .82 .79 Year ended 11/30/2005 20.25 .15 2.63 2.78 (.09) - (.09) 22.94 13.76 31 .86 .82 .70 Year ended 11/30/2004 18.12 .07 2.09 2.16 (.03) - (.03) 20.25 11.92 17 .86 .85 .34 Year ended 11/30/2003 14.94 .01 3.17 3.18 - - - 18.12 21.28 10 .88 .88 .09 Period from 7/25/2002 to 11/30/2002 12.85 (.01) 2.10 2.09 - - - 14.94 16.26 4 .33 .31 (.03) Class R-5: Six months ended 5/31/2007 (5) 26.54 .19 2.69 2.88 (.26) - (.26) 29.16 10.95 135 .54 (6) .50 (6) 1.39 (6) Year ended 11/30/2006 23.10 .27 3.38 3.65 (.21) - (.21) 26.54 15.94 109 .55 .51 1.10 Year ended 11/30/2005 20.37 .21 2.65 2.86 (.13) - (.13) 23.10 14.14 76 .55 .52 1.02 Year ended 11/30/2004 18.21 .12 2.10 2.22 (.06) - (.06) 20.37 12.26 51 .55 .55 .62 Year ended 11/30/2003 14.97 .06 3.18 3.24 - - - 18.21 21.64 44 .56 .56 .41 Period from 5/15/2002 to 11/30/2002 17.58 .03 (2.64) (2.61) - - - 14.97 (14.85) 31 .56 (6) .56 (6) .44 (6) Six months ended May 31, Year ended November 30 2007(5) 2006 2005 2004 2003 2002 Portfolio turnover rate for all classes of shares 15 % 41 % 32 % 35 % 38 % 37 % (1) Based on operations for the periods shown (unless otherwise noted) and, accordingly, may not be representative of a full year. (2) Based on average shares outstanding. (3) Total returns exclude all sales charges, including contingent deferred sales charges. (4) This column reflects the impact, if any, of certain reimbursements/waivers from CRMC.During some of the periods shown, CRMC reduced fees for investment advisory services for all share classes. In addition, during some of the periods shown, CRMC paid a portion of the fund's transfer agent fees for certain retirement plan share classes. (5) Unaudited. (6) Annualized. (7) Amount less than $.01. (8) Amount less than $1 million. See Notes to Financial Statements Expense example unaudited As a shareholder of the fund, you incur two types of costs: (1) transaction costs such as initial sales charges on purchase payments and contingent deferred sales charges on redemptions (loads); and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (December 1, 2006, through May 31, 2007). Actual expenses: The first line of each share class in the table on the next page provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses paid during period" to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the table on the next page provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed rate of return of 5.00% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the fund and other funds. To do so, compare this 5.00% hypothetical example with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Notes: There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts and 529 college savings plan accounts (generally, a $10 fee is charged to set up the account and an additional $10 fee is charged to the account annually) that would increase the amount of expenses paid on your account.In addition, retirement plan participants may be subject to certain fees charged by the plan sponsor, and Class F and 529-F shareholders may be subject to fees charged by financial intermediaries, typically ranging from 0.75% to 1.50% of assets annually depending on services offered.You can estimate the impact of these fees by adding the amount of the fees to the total estimated expenses you paid on your account during the period as calculated above.In addition, your ending account value would also be lower by the amount of these fees. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning account value 12/1/2006 Ending account value 5/31/2007 Expenses paid during period* Annualized expense ratio Class A actual return $ 1,000.00 $ 1,107.88 $ 4.05 .77 % Class A assumed 5% return 1,000.00 1,021.09 3.88 .77 Class B actual return 1,000.00 1,104.10 8.03 1.53 Class B assumed 5% return 1,000.00 1,017.30 7.70 1.53 Class C actual return 1,000.00 1,103.77 8.29 1.58 Class C assumed 5% return 1,000.00 1,017.05 7.95 1.58 Class F actual return 1,000.00 1,108.10 4.05 .77 Class F assumed 5% return 1,000.00 1,021.09 3.88 .77 Class 529-A actual return 1,000.00 1,107.58 4.41 .84 Class 529-A assumed 5% return 1,000.00 1,020.74 4.23 .84 Class 529-B actual return 1,000.00 1,103.05 8.65 1.65 Class 529-B assumed 5% return 1,000.00 1,016.70 8.30 1.65 Class 529-C actual return 1,000.00 1,103.59 8.65 1.65 Class 529-C assumed 5% return 1,000.00 1,016.70 8.30 1.65 Class 529-E actual return 1,000.00 1,105.83 5.99 1.14 Class 529-E assumed 5% return 1,000.00 1,019.25 5.74 1.14 Class 529-F actual return 1,000.00 1,108.99 3.37 .64 Class 529-F assumed 5% return 1,000.00 1,021.74 3.23 .64 Class R-1 actual return 1,000.00 1,103.77 8.29 1.58 Class R-1 assumed 5% return 1,000.00 1,017.05 7.95 1.58 Class R-2 actual return 1,000.00 1,103.70 8.13 1.55 Class R-2 assumed 5% return 1,000.00 1,017.20 7.80 1.55 Class R-3 actual return 1,000.00 1,106.04 5.93 1.13 Class R-3 assumed 5% return 1,000.00 1,019.30 5.69 1.13 Class R-4 actual return 1,000.00 1,108.05 4.05 .77 Class R-4 assumed 5% return 1,000.00 1,021.09 3.88 .77 Class R-5 actual return 1,000.00 1,109.51 2.63 .50 Class R-5 assumed 5% return 1,000.00 1,022.44 2.52 .50 * The “expenses paid during period “are equal to the “annualized expense ratio,” multiplied by the average account value over the period, multiplied by the number of days in the period (182), anddivided by 365 (to reflect the one-half year period). Offices Offices of the fund and of the investment adviser Capital Research and Management Company 333 South Hope Street Los Angeles, CA 90071-1406 135 South State College Boulevard Brea, CA 92821-5823 Transfer agent for shareholder accounts American Funds Service Company (Please write to the address nearest you.) P.O. Box 25065 Santa Ana, CA 92799-5065 P.O. Box 659522 San Antonio, TX 78265-9522 P.O. Box 6007 Indianapolis, IN 46206-6007 P.O. Box 2280 Norfolk, VA 23501-2280 Custodian of assets State Street Bank and Trust Company One Lincoln Street Boston, MA 02111 Counsel Kirkpatrick & Lockhart Preston Gates Ellis LLP Four Embarcadero Center San Francisco, CA 94111-4121 Independent registered public accounting firm Deloitte & Touche LLP 695 Town Center Drive Suite 1200 Costa Mesa, CA 92626-7188 Principal underwriter American Funds Distributors, Inc. 333 South Hope Street Los Angeles, CA 90071-1406 Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s prospectus, which can be obtained from your financial adviser and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. “American Funds Proxy Voting Guidelines” — which describes how we vote proxies relating to portfolio securities — is available free of charge on the U.S. Securities and Exchange Commission (SEC) website at sec.gov, on the American Funds website or upon request by calling AFS. The fund files its proxy voting record with the SEC for the 12 months ended June 30 by August 31. The report also is available on the SEC and American Funds websites. A complete May 31, 2007, portfolio of The New Economy Fund’s investments is available free of charge by calling AFS or visiting the SEC website (where it is part of Form N-CSR). The New Economy Fund files a complete list of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. This filing is available free of charge on the SEC website. You may also review or, for a fee, copy this filing at the SEC’s Public Reference Room in Washington, D.C. (800/SEC-0330). Additionally, the list of portfolio holdings also is available by calling AFS. This report is for the information of shareholders of The New Economy Fund, but it also may be used as sales literature when preceded or accompanied by the current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the fund. If used as sales material after September 30, 2007, this report must be accompanied by an American Funds statistical update for the most recently completed calendar quarter. [logo - American Funds®] The right choice for the long term® What makes American Funds different? For 75 years, we have followed a consistent philosophy to benefit our investors. Our 30 carefully conceived, broadly diversified funds, in addition to the target date retirement series, offer opportunities that have attracted over 40 million shareholder accounts. Our unique combination of strengths includes these five factors: •A long-term, value-oriented approach We seek to buy securities at reasonable prices relative to their prospects and hold them for the long term. •An extensive global research effort Our investment professionals travel the world to find the best investment opportunities and gain a comprehensive understanding of companies and markets. •The multiple portfolio counselor system Our unique method of portfolio management, developed nearly 50 years ago, blends teamwork with individual accountability and has provided American Funds with a sustainable method of achieving fund objectives. •Experienced investment professionals American Funds portfolio counselors have an average of 24 years of investment experience, providing a wealth of knowledge and experience that few organizations have. •A commitment to low operating expenses The American Funds provide exceptional value for shareholders, with operating expenses that are among the lowest in the mutual fund industry. American Funds span a range of investment objectives •Growth funds AMCAP Fund® EuroPacific Growth Fund® The Growth Fund of America® >The New Economy Fund® New Perspective Fund® New World FundSM SMALLCAP World Fund® •Growth-and-income funds American Mutual Fund® Capital World Growth and Income FundSM Fundamental InvestorsSM The Investment Company of America® Washington Mutual Investors FundSM •Equity-income funds Capital Income Builder® The Income Fund of America® •Balanced fund American Balanced Fund® •Bond funds American High-Income TrustSM The Bond Fund of AmericaSM Capital World Bond Fund® Intermediate Bond Fund of America® Short-Term Bond Fund of AmericaSM U.S. Government Securities FundSM •Tax-exempt bond funds American High-Income Municipal Bond Fund® Limited Term Tax-Exempt Bond Fund of AmericaSM The Tax-Exempt Bond Fund of America® State-specific tax-exempt funds The Tax-Exempt Fund of California® The Tax-Exempt Fund of Maryland® The Tax-Exempt Fund of Virginia® •Money market funds The Cash Management Trust of America® The Tax-Exempt Money Fund of AmericaSM The U.S. Treasury Money Fund of AmericaSM •American Funds Target Date Retirement SeriesSM The Capital Group Companies American FundsCapital Research and ManagementCapital InternationalCapital GuardianCapital Bank and Trust Lit. No. MFGESR-914-0707P Litho in USA BBC/L/6276-S10069 Printed on recycled paper ITEM 2 –
